          Case 4:20-cv-02159-HSG Document 15 Filed 06/17/20 Page 1 of 1


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA


JEFFREY BANKER, an individual and LORI
BAKER, an individual,                              CASE No. 4:20-cv-02159-HSG
                 Plaintiff(s)
 v.                                               STIPULATION AND [PROPOSED]
                                                  ORDER SELECTING ADR PROCESS
STATE FARM FIRE & CASUALTY
INSURANCE COMPANY, et
                 Defendant(s)


Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process:
       Early Neutral Evaluation (ENE) (ADR L.R 5)          Note: Magistrate judges do not conduct
                                                           mediations under ADR L.R. 6. To request an
       Mediation (ADR L.R. 6)                              early settlement conference with a Magistrate
       Private ADR (specify process and provider)          Judge, you must file a Notice of Need for
                                                           ADR Phone Conference. Do not use this
                                                           form. See Civil Local Rule 16-8 and ADR
                                                           L.R. 3-5.

The parties agree to hold the ADR session by:
       the presumptive deadline (90 days from the date of the order referring the case to ADR,
       unless otherwise ordered. )
       other requested deadline:

 Date: June 16, 2020                             /s/ Ron J. Cook
                                                  Attorney for Plaintiff JEFFREY BANKER and
                                                  LORI BAKER

 Date: June 15, 2020                             /s/ Todd A. Roberts
                                                  Attorney for Defendant STATE FARM FIRE &
                                                  CASUALTY COMPANY (Sued erroneously as
                                                  State Farm Fire & Casualty Insurance Company)

      X IT IS SO ORDERED
        IT IS SO ORDERED WITH MODIFICATIONS:



  Date: 6/17/2020
                                                     U.S. DISTRICT/MAGISTRATE JUDGE


Form ADR-Stip rev. 1-2017                                                         American LegalNet, Inc.
                                                                                  www.FormsWorkFlow.com
